                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON


Anthony Matthews,

                              Plaintiff,
                                                                        Case No. 3:18-cv-026
v.                                                                      Judge Thomas M. Rose


Dayton Police Department, et al.,

                              Defendants.




       DECISION    AND     ENTRY     ADOPTING     REPORT    AND
       RECOMMENDATIONS OF UNITED STATES MAGISTRATE JUDGE
       NEWMAN (ECF 35) THAT PRO SE PLAINTIFF’S FEDERAL CLAIMS BE
       DISMISSED PURSUANT TO 28 U.S.C. § 1915(e)(2)(B); THAT
       DEFENDANT SANDY’S TOWING AND RECOVERY’S MOTION FOR
       JUDGMENT ON THE PLEADINGS (ECF 17) BE DENIED AS MOOT;
       THAT THE COURT DECLINE TO EXERCISE SUPPLEMENTAL
       JURISDICTION OVER PRO SE PLAINTIFF’S STATE LAW CLAIMS;
       AND THAT THIS CASE BE TERMINATED ON THE COURT’S DOCKET.
       THE COURT ADDITIONALLY FINDS MOOT PLAINTIFF’S MOTION
       FOR A WRIT OF MANDAMUS. (ECF 37).



       Pending before the Court is a Report and Recommendations of United States Magistrate

Judge Michael J. Newman, (ECF 35), that recommends that pro se Plaintiff’s federal claims be

dismissed sua sponte under 28 U.S.C. § 1915(e) for failure to state a claim; that Defendant Sandy’s

Motion for Judgment on the Pleadings (ECF 17) be denied as moot; and that the Court decline to

exercise supplemental jurisdiction over Plaintiff’s state law claims.

       As required by 28 U.S.C. ' 636(b) and Federal Rule of Civil Procedure 72(b), the Court
has made a de novo review of the record in this case. Upon said review, the Court finds that the

Report and Recommendation is correct.          Wherefore, the Court ADOPTS Report and

Recommendations of United States Magistrate Judge Michael J. Newman, (ECF 35), and

DISMISSES pro se Plaintiff’s federal claims sua sponte under 28 U.S.C. § 1915(e) for failure to

state a claim; DENIES AS MOOT Defendant Sandy’s Motion for Judgment on the Pleadings

(ECF 17) and Plaintiff’s Motion for Writ of Mandamus (ECF 37); DECLINES to exercise

supplemental jurisdiction over Plaintiff’s state law claims; and TERMINATES this case on the

of the District Court of the United States for the Southern District of Ohio, Western Division at

Dayton.

       DONE and ORDERED this Wednesday, October 3, 2018.


                                                                        s/Thomas M. Rose
                                                               ________________________________
                                                                        THOMAS M. ROSE
                                                               UNITED STATES DISTRICT JUDGE




                                               2
